Harris, J.
Among the grounds of equitable jurisdiction enumerated by the elementary writers, is relief against frauds in verdicts, judgments, decrees and other judicial proceedings. (1 Story’s Eq. § 252. Fonbl. Eq. B. 1, ch. 1, § 3, note f.) To induce a court of equity to grant relief against a judgment, it must appear that the party seeking relief was prevented from availing himself of his defence against the judgment by fraud or accident, or the act of the opposite party, unmixed with negligence or fault on his part. (Foster v. Wood. 6 John. Ch. 87. Tilas v. Jones, 1 Comstock, 281.) The case made by the bill is clearly within this rule. The plaintiff had a good defence to the action in which the judgment was recovered against him. He was prevented from setting up that defence by a gross fraud practised upon him by the defendants. There was no negligence or fault on his part. Under these circumstances, assuming the bill to be true, as the demurrer does, it is a proper case for counteracting the judgment obtained by the defendants’ fraud, by the interposition of the equitable jurisdiction of this court.
But it is contended that S'cudder and Sheldon ought not to have been made defendants. It is true that they were not necessary parties to a bill filed to set aside a judgment fraudulently obtained by the defendant King; but the facts stated are, I think, sufficient to prevent them from availing themselves of the objection that they ought not to have been made parties. Particular acts of fraud are stated. A combination between these defendants is alleged, and the particular facts by which they accomplished their fraudulent purpose are stated. A distinction has always been taken between general charges of combination and particular allegations of fraud. The former are not sufficient to maintain a bill, but in the latter case the party maybe called upon to answer the particular facts charged. (Day v. Drake, 3 Sim. 70. Plummer v. May, 1 Vesey, 426.) The latter case was a bill filed to set aside a will, upon allegations that it had been fraudulently obtained. One of the witnesses to the will was made a defendant, upon a charge that he was a party to the fraud. It was held that he was a proper party.
*620Bowles v. Stewart, (1 Sch. & Lef. 209,) is a case very similar, in some of its features, to that in question. The plaintiff, having a suit pending in the Irish court of chancery, had been induced to accept a sum of money in satisfaction of his claim, and to execute a release and dismiss his bill. Having become dissatisfied with the settlement he had made, he filed a new bill against the defendant in the original suit, who was a gentleman residing in England, and who knew little of his affairs in Ireland, except through his agents. The object of the latter bill was to be relieved from the release he had executed, and the dismissal of his first bill, upon the ground that they had been obtained by fraud. Besides the former defendant, his solicitor and another person were made defendants; the bill charging that on behalf of the defendant they had conspired to procure from the plaintiff a release of his claim. On behalf of the solicitor it was urged that he was improperly made a party; that he had acted merely in the capacity of solicitor, and with zeal for the interest of his client. But Lord Redes-dale said, “ Although he was acting for his client, his duty as a solicitor did npt bind him to assist his client in an act of injustice. He has properly been made a party. He was an acting party in the transaction and properly brought to a hearing, and ought to be chargeable with the costs, so far as they relate to the release, in case they cannot be recovered of the other defendant.”
In this case the fraud was devised and perpetrated by the two defendants who insist that they are not proper parties alone. Though King is a necessary party for the purpose of avoiding a judgment recovered in his name, he had no knowledge of the transaction. Instead of being chargeable with costs only in case they cannot be recovered of King, these defendants ought to be held primarily chargeable; and King, if chargeable at all, only in case they cannot be recovered of Scudder and Sheldon.
The demurrer must be overruled with costs. The defendants may have thirty days to pay the costs and put in their answer. In case they do not elect to answer within that time, the bill js to be taken as confessed by them.